Citation Nr: 1821249	
Decision Date: 04/11/18    Archive Date: 04/19/18

DOCKET NO.  14-27 301	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUES

1.  Entitlement to service connection for a back disability.  

2.  Entitlement to service connection for a bilateral leg disability.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

A.J. Turnipseed, Counsel



INTRODUCTION

The appellant is a Veteran who served on active duty from January 1984 to January 1988.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2013 rating decision (issued in August 2013) by the Department of Veterans Affairs (VA) Regional Office (RO) above.  

For reasons explained below, the appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required on his part.  


REMAND

In July 2013, a VA examiner diagnosed the Veteran with back strain and spondylolysis but stated that, because of an intervening, post-service back injury, there is no way of telling what, if any, residuals of the Veteran's back complaints in service remain.  However, the Board's review of the record does not reveal any medical evidence that shows the extent of a post-service back injury for which the Veteran received workers compensation (as indicated by the VA examiner).  Additionally, the examiner did not address the notation of possible spondylolysis on a February 1986 x-ray during service, which is relevant to whether the Veteran's current back strain and spondylolysis is related to his military service, particularly given the Veteran's competent reports of continued back pain since service.  

Therefore, an addendum VA opinion is needed regarding the likely etiology of the Veteran's back disability.  On remand, the Veteran should also be requested to provide and/or identify any records related to treatment he has received for his lumbar spine since service, including records associated with a workers compensation claim.  

The Veteran is also seeking service connection for a bilateral leg disability which he asserts was incurred as a result of the running and training exercises he performed during service.  However, during the July 2013 examination, the Veteran also reported having right leg pain in conjunction with his low back pain and stiffness.  Therefore, a remand is needed to determine if the Veteran has a current bilateral leg disability that was incurred during service or is a result of his lumbar spine disability.  

Accordingly, the case is REMANDED for the following action:

1. Request the Veteran identify any healthcare providers who have treated his back and bilateral legs disabilities since service, including information regarding any relevant workers compensation claims filed since service.  

After obtaining any necessary authorization from the Veteran, all outstanding records should be obtained and associated with the claims file.  

2. Return the claims file to the examiner who conducted the Veteran's July 2013 VA back examination.  If the July 2013 VA examiner is no longer available, request that another provider review the record and provide the requested opinions.  

After review of the record, the examiner is asked to provide the following opinions:

Is it at least as likely as not (50 percent or greater probability) that the Veteran's current back disabilities (diagnosed as back strain and spondylolysis) were incurred in or otherwise related to his military service?  

In answering the foregoing, the examiner should consider and address the Veteran's treatment for chronic back pain throughout service, the in-service diagnosis of lumbar strain and possible spondylolysis, and his competent report of continued back pain since service.  See e.g., service treatment records dated July and August 1985 and February 1986.  

If the examiner determines that the current back disabilities are more likely related to an intervening back injury, he or she is asked to explain why given the evidence of record.  

A rationale should be provided for each opinion offered.  

3. Schedule the Veteran for a VA examination to evaluate his claimed bilateral leg disability.  After reviewing the record, the examiner should provide the following opinions:

(a) Identify all right and/or left leg disabilities manifested since March 2012.  

(b) For each disability identified above, opine whether it is at least as likely as not (50 percent or higher degree of probability) that the disability was incurred during or as a result of the Veteran's military service, including the running and training exercises he performed during service.  

(c) The examiner should also discuss whether it is at least as likely as not (50 percent or higher degree of probability) that the Veteran's leg disabilities are related to or a symptom of his lumbar spine disability.  

(d) A rationale should be provided for each opinion offered.

4. Readjudicate the claims on appeal.  

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (West 2012).





_________________________________________________
R. FEINBERG
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).




